DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0088516, filed on  7/22/2019.
Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on the following date 3/1/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 is/are drawn to a “signal” per se as recited in the preamble and as such is non-statutory subject matter. On page 37 line 23 of the as filed Specification, the term “processor readable medium" is not defined as to what the scope of the term is meant to encompass. Hence, one of ordinary skilled in the art can interpret such term to include transitory signals and non-transitory signals. It does not appear that a claim reciting a signal encoded with 
The Applicant's Specification presents a broad definition as to what the “processor readable medium covers and is being made to include transitory and non-transitory signals. The Applicant's as filed Specification in page 37 line 23, refers to the “processor readable medium”. Hence, it appears that the claims appear to be drawn towards transitory signals, which is not subject matter eligible. In order to overcome the present rejection, the Applicant is advised to amend the claims by using the following terminology: "non-transitory machine readable storage medium." Such example terminology has been also found in the Official Gazette 1351 OG 212.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter without significantly more. The claims as whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
	
	The independent claims 1, 13, and 14 recites: “An artificial intelligence (AI) apparatus for recognizing speech of user, comprising: a microphone; and a processor configured to: receive, via the microphone, a sound signal corresponding to speech of the user, recognize the speech 
	The limitation of: 
“Receiving a sound signal” which can be done by human listening to a sound attentively and decipher needed information.  
“Recognizing a speech from the sound signal” Speech recognition is carried out by human by listening to a specific sound and determine speech from other sound. 
“Determining an intention of the user” which can be performed by understanding the speech and the content of the words sounded to him. Human can identify the intent.
“Obtaining a user's application usage log” which can also be carried out by human via inspecting the log of a given activity and note it down on a paper.
 “Updating the language model” which can be also done by understanding the elements of the model and update it as it is used.
Therefore the limitations as drafted above covers a human organizing activities, as such they all point to an abstract idea.  

This judicial exception is not integrated into a practical application. In particular, claim 14 recites “A storage medium having a program stored therein, wherein the program is configured for performing a method for recognizing speech of a user”. For example, on page 8, lines 11-16 (also in FIG. 1) states: “The AI apparatus (or an AI device) 100 may be implemented by a 
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer which due to lack of specificity it is considered as a general computer (or processor) -see Fig.1 as well as page 8 lines 11-16 of the Applicant’s Specification as noted above, all are general purpose computing devices and readily available.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the limitation in the claims noted above taken individual or as an ordered set do not amount to significantly more than judicial exception. As such they are directed to an abstract idea as discussed, which performs mathematical concept activity. Thus neither of the additional elements nor limitations ‘as taken individually or ordered set’ amount to significantly more solution activity. The claims are not patent eligible.
	Claims 2 is directed toward human organizing activity. Wherein the processor is configured to: compare the recognition result based on the language model with the 
	Claim 3, is directed toward human organizing activity. Wherein the processor is configured to: extract a second keyword corresponding to the first keyword from the recognition result; and update the language model by mapping the second keyword to the first keyword for the language model. Extracting a keyword is a concept which a human can hear the utterance first from a source and then identify the keyword and subsequently record it on a paper. Mapping a keyword is also human organizing activity where a human can perform such a task on a paper.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim directed toward abstract idea. The claim is not patent eligible.
	Claim 4 is directed toward human organizing activity. Calculate reliability of the determination of the intention; and determine whether the determination of the intention is successful based on the calculated reliability. Calculation of a reliability is a mathematical arithmetic which a human can perform with a pen and paper. Determining if a certain condition 

Claim 5 is directed toward human organizing activity. Wherein the processor is configured to: project the recognition result onto a vector space using an intention classifier; and determine the intention of the user by comparing a location of the projected recognition result with respective locations of a plurality of intention groups included in the vector space. Projection of a recognition result onto a vector space van be carried out by a human on a paper with help of a pen. Compare and contrasting the landing vector against a group of vector already mapped on the same vector space can easily be carried out by a human by just visualizing the vector space.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim directed toward abstract idea. The claim is not patent eligible.
	Claim 6 is directed toward human organizing activity. Wherein the processor is configured to determine the intention of the user as an intention corresponding to the nearest intention group from the location of the projected recognition result among the plurality of intention groups. This claim in terms of activity is very similar to claim 5 and similar activity would yield the intent of this claim as well. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim directed toward abstract idea. The claim is not patent eligible.

Claim 8 is directed toward human organizing activity. Wherein the processor is configured to determine that the determination of the intention is successful when the distance from the location of the projected recognition result to the nearest intention group is equal to or below a preset reference value. The activity of this claim is in the realm of the previous claim and deciding of success based on the closeness of the vectors is an abstract idea which can be performed by a human with a pen and paper.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim directed toward abstract idea. The claim is not patent eligible.
Claim 9 is directed toward human organizing activity. Wherein the application usage log includes a type of an executed application and operation content of the user for the executed application. Figuring out usage log of a given application is an operation that can be done on a piece of paper by a human. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim directed toward abstract idea. The claim is not patent eligible.

Claim 11 is directed toward human organizing activity. Comprising a communication unit configured to transmit and receive data with an external device, wherein the application usage log includes a usage log of an application in the external device.  Communication unit such as personal cellular phone or other readily available communication devices between humans can have a various forms. These various forms   can be as simple as use by human to help a transmission of transmit and receive a message or equivalently can be conducted by writing the said message on a piece of paper and hand carried it to the destination. Such activity regardless of the message can be carried out by human.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim directed toward abstract idea. The claim is not patent eligible.
Claim 12 is directed toward human organizing activity. Determine whether a permission to obtain the application usage log exists; and output a notification to acquire the permission when the permission does not exist. Deciding if a person has access to a log is a simple task which can be carried out by a human. Furthermore if such access does not exist he can make such a request. These activities can be carried out by human.  The claim does not include 

Therefore, claims 1-14 are not patent eligible under 35 USC 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US20180286401A1)(hereinafter "Oh"), and Beaver et al. (US20160071517A1)(hereinafter "Beaver").

Regarding claim 1, Oh teaches An artificial intelligence (AI) apparatus for recognizing speech of user, comprising: a microphone; and a processor configured to: (Par. 0010:” … a communication module communicating with at least one external device, a microphone receiving a voice input according to user speech, a memory storing information about an operation of the speech recognition service, a display outputting a screen associated with the operation of the speech recognition service, and a processor electrically connected with the communication module, the microphone, the memory, and the display.”)
receive, via the microphone, a sound signal corresponding to speech of the user (Par. 0010:” ... a microphone receiving a voice input according to user speech …”)
recognize the speech from the sound signal using a language model, (Par. 0126:” The speech recognition module may include an acoustic model and a language model. For example, the acoustic model may include information associated with a speech, and the language model may include unit phoneme information and information about a combination of unit phoneme information.”)
function response settings corresponding to the function execution (e.g., identification of the intent of user speech) of the NLU module 220 of FIG. 1D.”)

Oh does not teach determine whether the determination of the intention is successful, obtain a user's application usage log if the determination of the intention is not successful, and update the language model using the obtained user's application usage log.

Beaver teaches determine whether the determination of the intention is successful, (Par. 0084:” In some examples, the user may determine, based on the intent 604, the sample questions 606, and/or the related units 608, whether or not the user input 602 was incorrectly mapped to intent unit. The user may select one or more vote buttons 610 to specify a “yes,” “unsure,” and “no” answer. Further, a user may use navigation buttons 612 to navigate to a next, or previous, unit. Thus, using the navigation buttons 612, a user may navigate to a next item to evaluate.”)
obtain a user's application usage log if the determination of the intention is not successful, (Par. 0078:” In some examples, the intent units 402 may be used to analyze a dataset of information, such as a chat/conversation history [log] between a human and a virtual assistant.”, and Par. 0098:”In another example, row 818 may have an action such as “adjust model.” This may occur in examples where the input type 806 is current input and the incorrectly mapped to the corresponding intent unit.”)
and update the language model using the obtained user's application usage log. (Par. 0098 In instances such as this, because the input type 806 is a current input, and/or the voters unanimously agree that the input was incorrectly mapped to an intent unit, the language model may require updates. In instances such as these, an administrator may need to perform further analysis of the language model to determine what errors caused the mistake in mapping.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh in view of Beaver to determine if the intention is successful, and if intention is not successful, update the language model in order to identify potential risks within a language model that is employed by the virtual assistants and other entities. This may allow the language model to be improved and enhance user experience with the virtual assistants and others that employ the language model, as evidence by Beaver (See Par. 0014).


With regard to claim 13, Oh teaches A method for recognizing speech of a user, the method comprising: (Par. 0010:” The method includes a communication module communicating with at least one external device, a microphone receiving a voice input according to user speech a memory storing information about an operation of the speech recognition…”) to perform operations with steps virtually identical to the functions performed in claim 1.

With regard to claim 14, Oh teaches A storage medium having a program stored therein,  wherein the program is configured for performing a method for recognizing speech of a user, the method including: (Par. 0010:” The method includes a communication module communicating with at least one external device, a microphone receiving a voice input according to user speech a memory storing information about an operation of the speech recognition…”) to perform operations with steps virtually identical to the functions performed in claim 1.



With regard to claim 2, and 3 Oh teaches an artificial intelligence (AI) apparatus for recognizing speech of user.
With regard to claim 2, Oh does not teach The Al apparatus of claim 1, wherein the processor is configured to: compare the recognition result based on the language model with the application usage log to extract a first keyword to be used for updating the language model from the application usage log; and update the language model based on the first keyword.
Beaver teaches compare the recognition result based on the language model with the application usage log to extract a first keyword to be used for updating the language model from the application usage log; (Par. 0034:” the input processing module 208 may perform recognition techniques to convert the input into a format that is understandable by a computing device, such as text”, and Par. 0078:” In some examples, the intent units 402 may be used to analyze a dataset of information, such as a chat/conversation history [log] between a human and a virtual assistant”, and Par. 0083:” Using this displayed intent 604, a user may more easily be able to determine whether the user input 602 was correctly mapped to the intent unit. In some examples, the sample questions 606 may comprise inputs that represent the type of language that the intent unit is meant to answer. For instance, the intent unit in this example [e.g., “change a reservation”] [first keyword] may be represented by inputs such as “I want to change a flight plan [second keyword],” or “can I use my ticket on a different date?”, and Par. 0098:” In another example, row 818 may have an action such as “adjust model.” This may occur in examples where the input type 806 is current input and the voting results 808 indicate that all three voters agree that the input was incorrectly mapped to the corresponding intent unit. In instances such as this, because the input type 806 is a current input, and/or the voters unanimously agree that the input was incorrectly mapped to an intent unit, the language model may require updates. In instances such as these, an administrator may need to perform further analysis of the language model to determine what errors caused the mistake in mapping.”)
and update the language model based on the first keyword. (Par. 0098:” In instances such as this, because the input type 806 is a current input, and/or the voters unanimously agree that the input was incorrectly mapped to an intent unit, the language model may require updates. In instances such as these, an administrator may need to perform further analysis of the language model to determine what errors caused the mistake in mapping.”)


With regard to claim 3, Oh does not teach The Al apparatus of claim 2, wherein the processor is configured to: extract a second keyword corresponding to the first keyword from the recognition result; and update the language model by mapping the second keyword to the first keyword for the language model.
Beaver teaches The Al apparatus of claim 2, wherein the processor is configured to: extract a second keyword corresponding to the first keyword from the recognition result (Par. 0083:” Using this displayed intent 604, a user may more easily be able to determine whether the user input 602 was correctly mapped to the intent unit. In some examples, the sample questions 606 may comprise inputs that represent the type of language that the intent unit is meant to answer. For instance, the intent unit in this example [e.g., “change a reservation”] [first keyword] may be represented by inputs such as “I want to change a flight plan [second keyword],” or “can I use my ticket on a different date?” By presenting these the sample questions 606, a user, or voter may have additional context for determining whether the user input 602 is correctly mapped to the intent unit.”, and Par. 0098:” In another example, input type 806 is current input and the voting results 808 indicate that all three voters agree that the input was incorrectly mapped to the corresponding intent unit.”)
 and update the language model by mapping the second keyword to the first keyword for the language model. (Par. 0098:”In instances such as this, because the input type 806 is a current input, and/or the voters unanimously agree that the input was incorrectly mapped to an intent unit, the language model may require updates. In instances such as these, an administrator may need to perform further analysis of the language model to determine what errors caused the mistake in mapping.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh in view of Beaver to extract keywords and update the language model per keywords extracted in order to identify potential risks within a language model that is employed by the virtual assistants and other entities. This may allow the language model to be improved and enhance user experience with the virtual assistants and others that employ the language model, as evidence by Beaver (See Par. 0014).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, and Beaver as applied to claim 1, in further view of Yamamura et al. (US20050131589A1)(hereinafter "Yamamura").


With regard to claim 4, Oh does not teach The Al apparatus of claim 1, wherein the processor is configured to: calculate reliability of the determination of the intention; and determine whether the determination of the intention is successful based on the calculated reliability.
Yamamura teaches wherein the processor is configured to: calculate reliability of the determination of the intention; and determine whether the determination of the intention is successful based on the calculated reliability. (Par. 0004:” There is a need for reliable intention estimation systems that can estimate an operator's intention with satisfactory accuracy. There is also a need for determining how reliable or how strong an estimated intention is, such that operation assistance can be provided accordingly”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ho in view of Yamamura to calculate reliability of the determination of the intention in order to provide effective estimation of an operator's intention, and providing a confidence index to indicate the reliability or degree of confidence of the estimated intention of the operator, as evidence by Yamamura (see Par. 0005).

Claims 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oh, and Beaver as applied to claim 1, 5, 6 and 6 respectively in further view of Yuan et al. (US 20200335095 A1)(hereinafter "Yuan").

With regard to claim 5, 6, 7, and 8 Oh teaches an artificial intelligence (AI) apparatus for recognizing speech of user.
With regard to claim 5, Oh does not teach The Al apparatus of claim 1, wherein the processor is configured to: project the recognition result onto a vector space using an intention classifier; and determine the intention of the user by comparing a location of the projected recognition result with respective locations of a plurality of intention groups included in the vector space.
Yuan teaches project the recognition result onto a vector space using an intention classifier; and determine the intention of the user by comparing a location of the projected recognition result with respective locations of a plurality of intention groups included in the vector space. (Par. 0023:” ... the vector distance between encoded intent vectors that have the same or similar meanings is very close in a multi-dimensional intent vector space. As a result of this observation, it was determined that the distance between intent vectors can be utilized to represent similarity of meanings of different vector-encoded sentences or phrases and that, by randomly varying an intent vector itself, more accurate intent recognition models are created relative to conventional input text variations.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh in view of Yuan to project the recognition result onto a vector space and determine the intention of the user by comparing a location of the projected recognition result in order to avert problems  with conventional creation of intent recognition models because of the complexities of natural language [NL] 

With regard to claim 6, Oh does not teach The AI apparatus of claim 5, wherein the processor is configured to determine the intention of the user as an intention corresponding to the nearest intention group from the location of the projected recognition result among the plurality of intention groups.
Yuan teaches wherein the processor is configured to determine the intention of the user as an intention corresponding to the nearest intention group from the location of the projected recognition result among the plurality of intention groups. (Par. 0033:” This higher percentage of valid intent vectors [group] is then used to rapidly create and train the intent recognition model with a contemporaneous high degree of confidence that the intent recognition model, when deployed, accurately determines a user's intent across a variety of phrases that represent intent similar to the sample input text.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh in view of Yuan to determine the intention of the user by comparing a location of the projected recognition result in order to avert problems  with conventional creation of intent recognition models because of the complexities of natural language [NL] variations  for expressing ideas and intentions in virtually every different language and across different regions in which languages are used, as evidence by Yuan (see Par. 0002).


Yuan teaches wherein the processor is configured to calculate reliability of the determination of the intention higher as a distance from the location of the projected recognition result to the nearest intention group is smaller. (Par. 0031:”For purposes of example, a multi-dimensional vector distance of zero point eight five [0.85] results in a confidence level of eighty-five percent [85%]. Further, a confidence level of eighty-five percent [85%] or higher [e.g., closer multi-dimensional vector distance approaching 1.0] may be used to consider a respective post-Gaussian candidate intent vector as representing a valid similar intent as the sample intent vector, though it should be understood that any other confidence level may be utilized as appropriate for a given implementation.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh in view of Yuan to calculate reliability of the determination of the intention  in order to avert problems  with conventional creation of intent recognition models because of the complexities of natural language [NL] variations  for expressing ideas and intentions in virtually every different language and across different regions in which languages are used, as evidence by Yuan (see Par. 0002).

With regard to claim 8, Oh does not teach The AI apparatus of claim 6, wherein the processor is configured to determine that the determination of the intention is successful when 
Yuan teaches wherein the processor is configured to determine that the determination of the intention is successful when the distance from the location of the projected recognition result to the nearest intention group is equal to or below a preset reference value. (Par. 0010:” A permissive embodiment involves performing the validation of the set of candidate intent vectors by determining a multi-dimensional intent vector distance between the input intent vector and the respective candidate intent vector and selecting candidate intent vectors that are within a configured [preset reference] multi-dimensional intent vector distance of the input intent vector as the valid intent vectors that are semantically similar to the input intent vector, which has an advantage of identifying candidate vectors that are proximate in a multi-dimensional vector space relative to the sample intent vector and thereby similar intent vector encodings.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh in view of Yuan the distance from the location of the projected recognition result to the nearest intention group is equal to or below a preset reference value  in order to avert problems  with conventional creation of intent recognition models because of the complexities of natural language [NL] variations  for expressing ideas and intentions in virtually every different language and across different regions in which languages are used, as evidence by Yuan (see Par. 0002).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, and Beaver as applied to claim 1, in further view of Danner et al. (US 20050240620 A1)(hereinafter "Danner").

With regard to claim 9, Oh teaches an artificial intelligence (AI) apparatus for recognizing speech of user.
With regard to claim 9, Oh does not teach The Al apparatus of claim 1, wherein the application usage log includes a type of an executed application and operation content of the user for the executed application.
Danner teaches wherein the application usage log includes a type of an executed application and operation content of the user for the executed application. (Par. 0042:” If desired, the application runtime environment 24 may also be configured for accessing user-specific attributes in step 84: in this case, the application runtime environment 24 accesses the corresponding user-specific XML control document...”, and Par. 0045:” The log file 70 includes a log file tag 72 that specifies a name attribute 74 and an application attribute 76 that specifies the application having generated the log file 70 during execution by the application runtime environment 24. The log file 72 also includes log entry tags 78a and 78b that specify a standard log entry 80a and an error log entry 80b, respectively”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh in view of Danner to take advantages of usage log includes a type of an executed application and operation content of the user for the executed application  in order to define the application to be executed by the .

Claims 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oh, and Beaver as applied to claim 9 and 10 respectively, in further view of Danner and Goldstein et al. (US 20140372401 A1)(hereinafter " Goldstein").

With regard to claim 10, Oh teaches an artificial intelligence (AI) apparatus for recognizing speech of user.
With regard to claim 10, Oh does not teach The Al apparatus of claim 9, wherein the processor is configured to obtain the application usage log for a predetermined period before and after an utterance time point of the speech.
Goldstein teaches wherein the processor is configured to obtain the application usage log for a predetermined period before and after an utterance time point of the speech. (Par. 0038:” ...system 100 may keep the previous two minutes of speech and text and the following two minutes of speech and text relative to initiation of a search query. System 100, looking for a verbal trigger for a search, may find the trigger within the circular buffer [or a storage medium] [log], and may delay the search for up to a size of the buffer, to send context from both before the search and from after the search trigger”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh in view of Goldstein to obtain 

With respect to claim 11, Oh teaches The Al apparatus of claim 10, further comprising a communication unit configured to transmit and receive data with an external device, (Par. 0174:”… server 200 can be via communication interface [or communication module] from external equipment [example Such as, user terminal 100] receive specified data.”, and Par. 0119:” ...either be wirelessly communicated based on wire communication transmission or receive with the associated at least one information of operation of speech-recognition services.”)
wherein the application usage log includes a usage log of an application in the external device.  (Par. 0084:” personal information service Device 300 can from user terminal 100 receive user terminal 100 use information [for example, app mount messages, app operation information, Call information, battery information, location information or the communication information], in the database by use information storage.”)


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, and Beaver as applied to claim 10, in further view of Danner, Goldstein, and Kumarasamy  et al. (US20130227352 A1)(hereinafter " Kumarasamy").

With regard to claim 12, Oh teaches an artificial intelligence (AI) apparatus for recognizing speech of user.
With regard to claim 12, Oh, Danner, and Goldsteindo do not teach The Al apparatus of claim 10, wherein the processor is configured to determine whether an permission to obtain the application usage log exists; and output a notification to acquire the permission when the permission does not exist. 
Kumarasamy teaches wherein the processor is configured to determine whether an permission to obtain the application usage log exists (Par. 0024:” …the log monitoring rules indicate that in the event of an unauthorized access by a user (User1) to a first database (DB1) associated with the client (Client1), the log monitor notifies the storage manager of the unauthorized access, transmits a select subset of data related to the unauthorized access to the collection agent, and disables or otherwise limits the access to DB1.”).
and output a notification to acquire the permission when the permission does not exist (Par. 0024:” … the log monitor notifies the storage manager of the unauthorized access, transmits a select subset of data related to the unauthorized access to the collection agent, and disables or otherwise limits the access to DB1. The log monitoring rules can further specify that in addition to the information regarding the unauthorized access, all log data related to the transmitted to the collection agent.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh in view of Kumarasamy to determine whether an permission to obtain the application usage log exists in order to protect and leverage data in a runaway data growth there is a need for efficient, powerful, and user-friendly solutions for protecting and managing data, as evidence by Kumarasamy (see Par. 0027).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.A./Examiner, Art Unit 2656                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
03/13/2021